Order entered June 2, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01329-CV

                             ALBERT LUTTERODT, Appellant

                                               V.

  EMILY LANE OWNERS ASSOCIATION, INC., ENVISION REALTY GROUP, LLC,
                  AND JACKSON POTTER, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-12-12648-G

                                           ORDER
       It has come to the Court’s attention that the clerk’s record is incomplete. We ORDER

the clerk to file a supplemental record containing the following documents: appellant’s motion

for judgment notwithstanding the verdict (which may be titled Judgment Non Obstante

Verdicto), any opposition filed by appellees to appellant’s motion for judgment notwithstanding

the verdict, Bruce Turner’s motion for withdrawal of counsel, and any opposition to the motion

to withdraw. The supplemental record shall be filed no later than June 13, 2016.


                                                     /s/   LANA MYERS
                                                           PRESIDING JUSTICE